Case 1:16-cv-00375-AJT-JFA Document 276-2 Filed 03/01/19 Page 1 of 3 PageID# 9254




                          EXHIBIT 2
Case 1:16-cv-00375-AJT-JFA Document 276-2 Filed 03/01/19 Page 2 of 3 PageID# 9255


   From:                  Gadeir Abbas
   To:                    Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.
   Cc:                    Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject:               Re: Elhady - order on ORI list
   Date:                  Saturday, February 23, 2019 1:40:09 PM



   No. Plaintiffs agree to abide by the terms set by Judge Anderson, not by the ones you all
   made up.

   We're going to be spending a lot of time with the list. We'd like to view it on multiple days this
   week. We plan on creating work product while we're with the document, so we will have with
   us all the tools needed to create attorney work product. Of course, the work product that we
   create and that we take with us will only be for the purpose of litigating this case.

   The judge ordered us to handle the material in a very specific manner. We'll do exactly as
   Judge Anderson ordered.

   We also believe that your forthcoming supplement is an opportunity to address issues that
   will arise when we review the private list. We're anticipating being alarmed once we see it.
   Perhaps we can set up meet and confers this week on Monday, Wednesday, and Friday?


   Gadeir Abbas, Esq.
   Senior Litigation Attorney

   logo-1359288842




   453 New Jersey Ave, SE
   Washington, DC 20003
   Tel: 202.742.6420 Fax: 202.488.0833
   Dir: 202.640.4935 Cell: 720.251.0425               
   www.cair.com

   licensed in VA: not in DC - practice limited to federal matters


   From: Gadeir Abbas
   Sent: Friday, February 22, 2019 4:39:32 PM
   To: Roth, Dena M. (CIV); Carolyn Homer; Lena F. Masri, Esq.
   Cc: Powell, Amy (CIV); Konkoly, Antonia (CIV); Healy, Christopher (CIV)
   Subject: Re: Elhady - order on ORI list

   Thanks Dena.

   We'll get back to you tomorrow after we've had a chance to consider your proposal. But we
Case 1:16-cv-00375-AJT-JFA Document 276-2 Filed 03/01/19 Page 3 of 3 PageID# 9256
